   Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 1 of 22 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


FUNDAMENTAL INNOVATION
SYSTEMS INTERNATIONAL LLC,

                    Plaintiff,                        Civil Action No. 2:20-cv-00119

          vs.

ONEPLUS TECHNOLOGY (SHENZHEN)                         JURY TRIAL DEMANDED
CO., LTD. and ONEPLUS MOBILE
COMMUNICATIONS (GUANGDONG)
CO., LTD.,

                    Defendants.


                            COMPLAINT FOR PATENT INFRINGEMENT
                                    AND JURY DEMAND


          Plaintiff      Fundamental   Innovation    Systems    International   LLC     (“Plaintiff”   or

“Fundamental”), by and through its undersigned counsel, brings this action against Defendants

OnePlus Technology (Shenzhen) Co., Ltd. (“OnePlus Technology”) and OnePlus Mobile

Communications (Guangdong) Co., Ltd. (“OnePlus Mobile”) (collectively “Defendants” or

“OnePlus”) to prevent Defendants’ continued infringement of Plaintiff’s patents without
authorization and to recover damages resulting from such infringement.

                                                 PARTIES

          1.        Plaintiff is a Delaware limited liability company with a place of business located

at 2990 Long Prairie Road, Suite B, Flower Mound, Texas 75022.

          2.        Plaintiff is the owner by assignment of all right, title, and interest in U.S. Patent

Nos. 7,239,111 (the “’111 Patent”), 8,624,550 (the “’550 Patent”), 7,834,586 (the “’586 Patent”),

8,232,766 (the “’766 Patent”), and 8,169,187 (the “’187 Patent”) (collectively, the “Patents-in-
Suit”).




06904-00001/12053166.3
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 2 of 22 PageID #: 2



        3.     On information and belief, Defendant OnePlus Technology is a corporation duly

organized and existing under the laws of the People’s Republic of China with a place of business

at 18F, Block C, Shenye Tairan Building, Tairan Eight Road, Chegongmiao, Futian District,

Shenzhen, Guangdong 518048, China. OnePlus Technology is owned by OnePlus Mobile.

        4.     On information and belief, Defendant OnePlus Mobile is a corporation duly

organized and existing under the laws of the People’s Republic of Chinese with a place of

business at No. 9B, Zone SE2, 2/F, ChangRong International Hardware & Machinery Plaza,

Zhen’an Zhong Road, Wusha Community, Changan Town, Dongguan City, Guangdong

Province, China. OnePlus Mobile is owned by Guangdong Oujia Communication Technology

Co., Ltd.

        5.     On information and belief, Defendants directly and/or indirectly import, develop,

design, manufacture, use, distribute, market, offer to sell and/or sell products and services in the

United States, including in this district, and otherwise purposefully direct activities to the same.

                                     JURISDICTION AND VENUE

        6.     This is an action for patent infringement arising under the patent laws of the

United States of America, 35 U.S.C. § 1, et seq., including 35 U.S.C. § 271. This Court has

subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        7.     This Court has personal jurisdiction over Defendants because they independently
and collectively have solicited business in the State of Texas, transacted business within the State

of Texas and attempted to derive financial benefit from residents of the State of Texas, including

benefits directly related to the instant patent infringement cause of action set forth herein.

        8.     On information and belief, Defendants have made, used, sold, offered for sale,

and/or imported mobile devices that are alleged herein to infringe one or more of the patents set

forth herein, and/or have placed such devices into the stream of commerce, which devices have

been made, offered for sale, sold, and/or used in the State of Texas and within this judicial

district.




                                              -2-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 3 of 22 PageID #: 3



         9.      On information and belief, Defendants have availed themselves of the privilege of

conducting and soliciting business within this State, including engaging in at least some of the

infringing activities in this State, as well as by others acting as Defendants’ agents and/or

representatives, such that it would be reasonable for this Court to exercise jurisdiction consistent

with principles underlying the U.S. Constitution, and the exercise of jurisdiction by this Court

would not offend traditional notions of fair play and substantial justice.

         10.     On information and belief, Defendants regularly transact and do business within

this district, including advertising, promoting and selling products over the internet, through

intermediaries, representatives and/or agents located within this judicial district, that infringe

Fundamental’s patents, which products are then sold and/or shipped directly to citizens residing

within this State and in this judicial district. Upon further information and belief, Defendants

have purposefully directed activities at citizens of this State including those located within this

judicial district.

         11.     On information and belief, Defendants have substantial, systematic, and

continuous contacts with this judicial district. On information and belief, Defendants have

purposefully availed themselves of the privileges of conducting business in the State of Texas

and regularly conduct business in the State of Texas and in this judicial district. On information

and belief, Defendants have sold and offered to sell infringing products in this State and judicial

district and have committed acts of patent infringement and/or contributed to or induced acts of

patent infringement by others in this judicial district and elsewhere in Texas. Plaintiff’s cause of

action arises directly from Defendants’ business contacts and other activities in the State of

Texas.

         12.     Alternatively, the Court has personal jurisdiction over Defendants under Federal

Rule of Civil Procedure 4(k)(2). This cause of action arises under federal law, Defendants are not

subject to general jurisdiction in any one state, and the exercise of jurisdiction is consistent with

the United States Constitution.
         13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because



                                              -3-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 4 of 22 PageID #: 4



Defendants are not residents in the United States, and thus may be sued in any judicial district,

including this one.

       14.     In December 2016, Plaintiff filed case no. 16-cv-01425 in this district against LG

Electronics, Inc., LG Electronics U.S.A., Inc., LG Electronics MobileComm U.S.A. Inc., LG

Electronics Mobile Research U.S.A. LLC, and LG Electronics Alabama, Inc., asserting

infringement of, inter alia, the ’111, ’550, ’586 and ’766 Patents (“the LG Case”).

       15.     In December 2016, Plaintiff filed case no. 16-cv-01424 in this district against

Huawei Investment & Holding Co., Ltd., Huawei Technologies Co., Ltd., Huawei Device USA,

Inc., and Futurewei Technologies, Inc., asserting infringement of, inter alia, the ’111, ’550, ’586

and ’766 Patents (“the Huawei Case”).

       16.     In February 2016, Plaintiff filed case no. 17-cv-00145 in this district against

Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc., asserting infringement

of, inter alia, the ’111, ’550, ’586, ’766 and ’936 Patents (“the Samsung Case”).

       17.     On January 31, 2018, this court issued an order in the Samsung Case construing

claim terms in the ’111, ’550, ’586, ’766 and ’936 Patents.

       18.     On April 2, 2018, this court issued an order in the LG Case and Huawei Case

construing claim terms in the ’111, ’550, ’586, and ’766 Patents.

       19.     In view of the LG Case, Huawei Case and Samsung Case, this Court has

substantial knowledge regarding the asserted patents, and principles of judicial economy further

support venue in this District.

                                     FACTUAL ALLEGATIONS

       The Patents-in-Suit

       20.     The Patents-in-Suit relate to, among other things, novel techniques for using

Universal Serial Bus (“USB”) in connection with mobile devices to both facilitate data

communication and allow for the charging of certain classes of devices.             This technology

represented a fundamental break from previous techniques for mobile device charging and has




                                            -4-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 5 of 22 PageID #: 5



provided for faster charging times, longer battery life, improved user experiences and a dramatic

increase in performance and features.

       21.    The Patents-in-Suit resulted from a large scale research and development program

at Research In Motion Limited (“RIM”), later reorganized as BlackBerry Limited

(“BlackBerry”). At the time of the inventions, RIM was a global leader and pioneer in the field

of wireless mobile communications. The company was founded in 1984 and revolutionized the

mobile industry when it launched the BlackBerry® 850 in 1999. Fundamental is responsible for

protecting and licensing seminal BlackBerry innovations in the field of USB charging.

       22.    The value of the inventions claimed by the Patents-in-Suit has been widely

recognized. Over thirty companies have taken licenses to the Patents-in-Suit, including many of

Defendants’ competitors.

       OnePlus’ Accused Products and Infringement

       23.    On information and belief, OnePlus makes, uses, sells, offers for sale and/or

imports infringing mobile devices in the United States, including but not limited to the OnePlus

7T, OnePlus 7T Pro, OnePlus 7 Pro, OnePlus 7, OnePlus 6T, OnePlus 6, OnePlus 5T, OnePlus 5,

OnePlus 3T, and OnePlus 3, and other models that include similar functionality (“Accused

Mobile Devices”). On information and belief, OnePlus makes, uses, sells, offers for sale and/or

imports infringing charging adapters for use with the Accused Mobile Devices in the United

States, including but not limited to the OnePlus Warp Charge 30, OnePlus Warp Charge 30 Car

Charger, OnePlus DC0504B5 GB, OnePlus DASH DC0504C1JH, OnePlus Warp Charge

WC0506A5HK, and other models that include similar functionality (“Accused Charging

Adapters”).

       24.    The Accused Mobile Devices and Accused Charging Adapters are referred to

herein as “the Accused Products.”

       25.    The Accused Mobile Devices are mobile devices that include USB interfaces,

USB communication paths and charging sub-systems that are operably connected to the USB
interface. The charging sub-systems are configured to receive power and use the power to



                                            -5-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 6 of 22 PageID #: 6



charge a battery. The mobile devices are able to detect an identification signal received via the

USB interface, which may be an abnormal USB data condition and is different than USB

enumeration, such as a voltage on the D+ line and on the D- line of the USB communication

path. The identification signal enables the mobile device to draw current unrestricted by a USB

specification limit.

       26.     The Accused Charging Adapters are USB charging adapters that are designed to

provide power to a mobile device. The charging adapters include a Vbus line and a USB

communication path. The charging adapters are configured to generate an identification signal,

such as a voltage on a D+ line and on a D- line, that indicates to the mobile device that it is

receiving power from a source that is not a USB host or hub. The charging adapters are able to

supply current to a mobile device without regard to at least one associated condition specified in

a USB specification. The Accused Charging Adapters also receive power from a power socket

and include a power converter that regulates the received power to generate a DC power output.

       OnePlus’ Knowledge of the Patents-in-Suit and Infringement

       27.     On or around July of 2016, Fundamental communicated to OnePlus notice of

infringement of a number of patents available for license. Fundamental also provided OnePlus

with exemplary claim charts demonstrating infringement on March 26, 2019. Over the past

nearly four years, OnePlus has not provided Fundamental with any basis for believing that it did

not infringe the Patents-in-Suit.

       28.     After having received notice of the Patents-in-Suit, OnePlus has continued to

make, use, sell, offer for sale, and import into the United States the Accused Products. OnePlus’

making, using, selling, offering to sell and importing of the Accused Products into the United

States constitute direct infringement under 35 U.S.C. § 271(a). On information and belief,

OnePlus also directly infringes one or more method claims in the Patents-in-Suit by testing,

repairing, and using the Accused Products in the United States.

       29.     After having received notice of the Patents-in-Suit, OnePlus has continued to
make, use, sell, offer for sale, and import into the United States the Accused Products with



                                            -6-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 7 of 22 PageID #: 7



knowledge that these Accused Products are a material part of inventions claimed by the Patents-

in-Suit and are especially made or adapted for use in an infringement of the Patents-in-Suit. On

information and belief, OnePlus knows that the Accused Products are not a staple article or

commodity of commerce suitable for substantial non-infringing use. OnePlus’ actions contribute

to the direct infringement of the Patents-in-Suit by others, including customers of the Accused

Products, in violation of 35 U.S.C. § 271(c). For example, the Accused Products include battery

charging adapters, which are a component of a patented machine, manufacture, or combination,

or an apparatus for use in practicing a patented process. Furthermore, such components are a

material part of the invention and are not a staple article or commodity of commerce suitable for

substantial non-infringing use.

       30.     After having received notice of the Patents-in-Suit, OnePlus has continued to

advertise and distribute the Accused Products, offer technical assistance, and publish user

manuals, specifications, promotional literature or instructions to customers, partners, and/or end

users, advising them to use the Accused Products in a manner that directly infringes the Patents-

in-Suit. On information and belief, by such acts, OnePlus actively induced, and continues to

actively induce, direct infringement of the Patents-in-Suit, in violation of 35 U.S.C. § 271(b).

For example, OnePlus’ customers who purchase the Accused Charging Adapter and operate the

Accused Charging Adapters in accordance with instructions provided by OnePlus, directly

infringe one or more claims of the Patents-in-Suit. OnePlus provides such instructions through,

for     example,       user       guides,     including       user       guides    located      at

https://www.oneplus.com/support/manuals.

       31.     On information and belief, OnePlus has further actively induced infringement by

remaining willfully blind to its customers’ infringement despite believing there to be a high

probability its customers, among others, infringe the Patents-in-Suit.

                                     FIRST CLAIM FOR RELIEF

                              (Infringement of U.S. Patent No. 7,239,111)
       32.     Fundamental re-alleges and incorporates by reference the allegations of the



                                             -7-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 8 of 22 PageID #: 8



preceding paragraphs of this Complaint as if fully set forth herein.

       33.     The ’111 Patent, titled “Universal Serial Bus Adapter for a Mobile Device,” was

duly and legally issued on July 3, 2007. A true and correct copy of the ’111 Patent is attached as

Exhibit A.

       34.     The ’111 Patent names Daniel M. Fischer, Dan G. Radut, Michael F. Habicher,

Quang A. Luong, and Jonathan T. Malton as co-inventors.

       35.     The ’111 Patent has been in full force and effect since its issuance. Fundamental

owns by assignment the entire right, title, and interest in and to the ’111 Patent, including the

exclusive right to seek damages for past, current and future infringement thereof.

       36.     On information and belief, OnePlus has been, and currently is, directly infringing

the ’111 Patent by making, using, selling, offering to sell, and/or importing into the United States

Accused Charging Adapters. On information and belief, OnePlus’ products infringe at least

claim 1 of the ’111 Patent.

       37.     The Accused Charging Adapters are charging adapters that are able to provide

power to a mobile device. The products include a plug unit that can be plugged into an electrical

socket to receive energy from the socket. The Accused Charging Adapters include a power

converter that converts the AC voltage from the electrical outlet to a 5.0v DC voltage that can be

output from the charging adapter.




       38.     The Accused Charging Adapters include an identification subsystem that is
configured to generate an identification signal that consists of voltages on D+ and D- lines.




                                             -8-
  Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 9 of 22 PageID #: 9



These voltages indicate to a mobile device that the power socket is not a USB host or hub.

          39.   The Accused Charging Adapters also include a USB connector, e.g., a type A

connector, that is coupled to the power converter through a Vbus line and to the identification

subsystem. The USB connector is configured to couple the power output and identification

signal to a mobile device, through a USB cable.




          40.   On information and belief, OnePlus has been, and currently is, inducing

infringement of the ’111 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell the Accused Charging Adapters in the United

States, or to import the Accused Charging Adapters into the United States, without license or

authority from Fundamental, with knowledge of or willful blindness to the fact that OnePlus’

actions will induce others, including but not limited to its customers, partners, and/or end users,

to directly infringe the ’111 patent. OnePlus induces others to infringe the ’111 Patent by

encouraging and facilitating others to perform actions that OnePlus knows to be acts of

infringement of the ’111 Patent with intent that those performing the acts infringe the ’111

Patent.

          41.   On information and belief, OnePlus has been, and currently is, contributorily

infringing the ’111 Patent, in violation of 35 U.S.C. § 271(c), by selling or offering for sale, in

this judicial district and throughout the United States, components that embody a material part of
the inventions described in the ’111 Patent, are known by OnePlus to be especially made or




                                            -9-
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 10 of 22 PageID #: 10



especially adapted for use in infringement of the ’111 Patent, and are not staple articles of

commerce or commodities suitable for substantial, non-infringing use, including at least the

Accused Charging Adapters. OnePlus’ actions contribute to the direct infringement of the

Patents-in-Suit by others, including customers of the Accused Charging Adapters, in violation of

35 U.S.C. § 271(c).

       42.     As a result of OnePlus’ infringement of the ’111 Patent, Fundamental has been

damaged. Fundamental is entitled to recover for damages sustained as a result of OnePlus’

wrongful acts in an amount to be determined.

       43.     In addition, OnePlus’ infringing acts have caused and are causing immediate and

irreparable harm to Fundamental.

       44.     On information and belief, OnePlus has had actual knowledge of its infringement

of the ’111 Patent since no later than July 2016.          On information and belief, OnePlus’

infringement of the ’111 Patent has been and continues to be deliberate and willful, and,

therefore, this is an exceptional case warranting an award of treble damages and attorney’s fees

to Fundamental pursuant to 35 U.S.C. §§ 284-285.

                                   SECOND CLAIM FOR RELIEF

                              (Infringement of U.S. Patent No. 8,624,550)

       45.     Fundamental re-alleges and incorporates by reference the allegations of the
preceding paragraphs of this Complaint as if fully set forth herein.

       46.     The ’550 Patent, titled “Multifunctional Charger System and Method,” was duly

and legally issued on January 7, 2014. A true and correct copy of the ’550 Patent is attached as

Exhibit B.

       47.     The ’550 Patent names Daniel M. Fischer, Dan G. Radut, Michael F. Habicher,

Quang A. Luong, and Jonathan T. Malton as co-inventors.

       48.     The ’550 Patent has been in full force and effect since its issuance. Fundamental

owns by assignment the entire right, title, and interest in and to the ’550 Patent, including the




                                            - 10 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 11 of 22 PageID #: 11



exclusive right to seek damages for past, current and future infringement thereof.

          49.    OnePlus has been, and currently is, directly infringing the ’550 Patent by making,

using, selling, offering to sell, and/or importing into the United States Accused Charging

Adapters. On information and belief, OnePlus’ products infringe at least claim 1 of the ’550

Patent.

          50.    The Accused Charging Adapters are charging adapters that include a USB VBUS

line and D+/D- lines that are a USB communication path.




          51.    When connected to a mobile device, the Accused Charging Adapters generate

voltages on the D+ and D- lines.

          52.    The Accused Charging Adapters are configured to supply current on the VBUS

line of greater than 500 mA, which is without regard to the current limits in the USB
specification.

          53.    On information and belief, OnePlus has been, and currently is, inducing

infringement of the ’550 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell the Accused Charging Adapters in the United

States, or to import the Accused Charging Adapters into the United States, without license or

authority from Fundamental, with knowledge of or willful blindness to the fact that OnePlus’

actions will induce others, including but not limited to its customers, partners, and/or end users,
to directly infringe the ’550 patent. OnePlus induces others to infringe the ’550 Patent by




                                             - 11 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 12 of 22 PageID #: 12



encouraging and facilitating others to perform actions that OnePlus knows to be acts of

infringement of the ’550 Patent with intent that those performing the acts infringe the ’550

Patent.

          54.   On information and belief, OnePlus has been, and currently is, contributorily

infringing the ’550 Patent, in violation of 35 U.S.C. § 271(c), by selling or offering for sale, in

this judicial district and throughout the United States, components that embody a material part of

the inventions described in the ’550 Patent, are known by OnePlus to be especially made or

especially adapted for use in infringement of the ’550 Patent, and are not staple articles of

commerce or commodities suitable for substantial, non-infringing use, including at least the

Accused Charging Adapters. OnePlus’ actions contribute to the direct infringement of the

Patents-in-Suit by others, including customers of the Accused Charging Adapters, in violation of

35 U.S.C. § 271(c).

          55.   As a result of OnePlus’ infringement of the ’550 Patent, Fundamental has been

damaged. Fundamental is entitled to recover for damages sustained as a result of OnePlus’

wrongful acts in an amount to be determined.

          56.   In addition, OnePlus’ infringing acts have caused and are causing immediate and

irreparable harm to Fundamental.

          57.   On information and belief, OnePlus has had actual knowledge of its infringement

of the ’550 Patent since no later than July 2016.          On information and belief, OnePlus’

infringement of the ’550 Patent has been and continues to be deliberate and willful, and,

therefore, this is an exceptional case warranting an award of treble damages and attorney’s fees

to Fundamental pursuant to 35 U.S.C. §§ 284-285.

                                    THIRD CLAIM FOR RELIEF

                              (Infringement of U.S. Patent No. 7,834,586)

          58.   Fundamental re-alleges and incorporates by reference the allegations of the

preceding paragraphs of this Complaint as if fully set forth herein.




                                            - 12 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 13 of 22 PageID #: 13



          59.   The ’586 Patent, titled “Multifunctional Charger System and Method,” was duly

and legally issued on November 16, 2010. A true and correct copy of the ’586 Patent is attached

as Exhibit C.

          60.   The ’586 Patent names Daniel M. Fischer, Dan G. Radut, Michael F. Habicher,

Quang A. Luong, and Jonathan T. Malton as co-inventors.

          61.   The ’586 Patent has been in full force and effect since its issuance. Fundamental

owns by assignment the entire right, title, and interest in and to the ’586 Patent, including the

exclusive right to seek damages for past, current and future infringement thereof.

          62.   OnePlus has been, and currently is, directly infringing the ’586 Patent by making,

using, selling, offering to sell, and/or importing into the United States the Accused Mobile

Devices. On information and belief, OnePlus’ products infringe at least claim 1 of the ’586

Patent.

          63.   The Accused Mobile Devices are mobile devices that include a USB interface

configured to allow reception of a USB cable through electrical connections in a connector on

the device.




OP7T User Manuel, p. 12.
          64.   For example, the Accused Mobile Devices can be connected to a computer



                                            - 13 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 14 of 22 PageID #: 14



through a USB cable and communicate using the USB protocol:




OP7T User Manuel, p. 34.

       65.     The Accused Mobile Devices receive power on a Vbus line of the USB interface,

which is operably connected to a charging subsystem that includes a power management chip

and/or charging chip. The charging subsystem is also connected to a battery and is configured to

charge the battery using power supplied to the mobile device on the Vbus.

       66.     The Accused Mobile Devices are capable of detecting an identification signal at a

D+ and a D− data line of the USB interface, the identification signal being different than USB

enumeration. Specifically, when connected to a charging adapter, the Accused Mobile Devices
detect voltages on the D+ and D- lines that are different than USB enumeration.

       67.     On information and belief, OnePlus has been, and currently is, inducing

infringement of the ’586 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell the Accused Mobile Devices in the United States,

or to import the Accused Mobile Devices into the United States, without license or authority

from Fundamental, with knowledge of or willful blindness to the fact that OnePlus’ actions will

induce others, including but not limited to its customers, partners, and/or end users, to directly
infringe the ’586 patent. OnePlus induces others to infringe the ’586 Patent by encouraging and



                                            - 14 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 15 of 22 PageID #: 15



facilitating others to perform actions that OnePlus knows to be acts of infringement of the ’586

Patent with intent that those performing the acts infringe the ’586 Patent.

       68.     On information and belief, OnePlus has been, and currently is, contributorily

infringing the ’586 Patent, in violation of 35 U.S.C. § 271(c), by selling or offering for sale, in

this judicial district and throughout the United States, components that embody a material part of

the inventions described in the ’586 Patent, are known by OnePlus to be especially made or

especially adapted for use in infringement of the ’586 Patent, and are not staple articles of

commerce or commodities suitable for substantial, non-infringing use, including at least the

Accused Mobile Devices. OnePlus’ actions contribute to the direct infringement of the Patents-

in-Suit by others, including customers of the Accused Mobile Devices, in violation of 35 U.S.C.

§ 271(c).

       69.     As a result of OnePlus’ infringement of the ’586 Patent, Fundamental has been

damaged. Fundamental is entitled to recover for damages sustained as a result of OnePlus’

wrongful acts in an amount to be determined.

       70.     In addition, OnePlus’ infringing acts have caused and are causing immediate and

irreparable harm to Fundamental.

       71.     On information and belief, OnePlus has had actual knowledge of its infringement

of the ’586 Patent since no later than July 2016.          On information and belief, OnePlus’

infringement of the ’586 Patent has been and continues to be deliberate and willful, and,

therefore, this is an exceptional case warranting an award of treble damages and attorney’s fees

to Fundamental pursuant to 35 U.S.C. §§ 284-285.

                                   FOURTH CLAIM FOR RELIEF

                              (Infringement of U.S. Patent No. 8,232,766)

       72.     Fundamental re-alleges and incorporates by reference the allegations of the

preceding paragraphs of this Complaint as if fully set forth herein.

       73.     The ’766 Patent, titled “Multifunctional Charger System and Method,” was duly




                                            - 15 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 16 of 22 PageID #: 16



and legally issued on July 31, 2012. A true and correct copy of the ’766 Patent is attached as

Exhibit D.

          74.   The ’766 Patent names Daniel M. Fischer, Dan G. Radut, Michael F. Habicher,

Quang A. Luong, and Jonathan T. Malton as co-inventors.

          75.   The ’766 Patent has been in full force and effect since its issuance. Fundamental

owns by assignment the entire right, title, and interest in and to the ’766 Patent, including the

exclusive right to seek damages for past, current and future infringement thereof.

          76.   OnePlus has been, and currently is, directly infringing the ’766 Patent by making,

using, selling, offering to sell, and/or importing into the United States the Accused Mobile

Devices. On information and belief, OnePlus’ products infringe at least claim 1 of the ’766

Patent.

          77.   The Accused Mobile Devices are mobile devices that include D+ and D- lines that

are a USB communication path.




OP7T User Manuel, p. 12.




                                            - 16 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 17 of 22 PageID #: 17



        78.    The D+ and D- lines in the Accused Mobile Devices can be connected to a USB

2.0 port on a PC to communicate data with the PC.




OP7T User Manuel, p. 34.

        79.    The Accused Mobile Devices also have a charging subsystem, which includes a

power management chip and/or charging chip, that is enabled to draw current unrestricted by at

least one predetermined USB Specification limit. The enablement is in response to the detection

of voltages on the D+ and D- lines.

        80.    The voltages are an abnormal USB data condition because normal USB data

conditions involve differential signaling, and not signals where both the D+ and D- are driven

high.

        81.    On information and belief, OnePlus has been, and currently is, inducing

infringement of the ’766 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell the Accused Mobile Devices in the United States,

or to import the Accused Mobile Devices into the United States, without license or authority

from Fundamental, with knowledge of or willful blindness to the fact that OnePlus’ actions will

induce others, including but not limited to its customers, partners, and/or end users, to directly
infringe the ’766 patent. OnePlus induces others to infringe the ’766 Patent by encouraging and



                                            - 17 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 18 of 22 PageID #: 18



facilitating others to perform actions that OnePlus knows to be acts of infringement of the ’766

Patent with intent that those performing the acts infringe the ’766 Patent.

       82.     On information and belief, OnePlus has been, and currently is, contributorily

infringing the ’766 Patent, in violation of 35 U.S.C. § 271(c), by selling or offering for sale, in

this judicial district and throughout the United States, components that embody a material part of

the inventions described in the ’766 Patent, are known by OnePlus to be especially made or

especially adapted for use in infringement of the ’766 Patent, and are not staple articles of

commerce or commodities suitable for substantial, non-infringing use, including at least the

Accused Mobile Devices. OnePlus’ actions contribute to the direct infringement of the Patents-

in-Suit by others, including customers of the Accused Mobile Devices, in violation of 35 U.S.C.

§ 271(c).

       83.     As a result of OnePlus’ infringement of the ’766 Patent, Fundamental has been

damaged. Fundamental is entitled to recover for damages sustained as a result of OnePlus’

wrongful acts in an amount to be determined.

       84.     In addition, OnePlus’ infringing acts have caused and are causing immediate and

irreparable harm to Fundamental.

       85.     On information and belief, OnePlus has had actual knowledge of its infringement

of the ’766 Patent since no later than July 2016.          On information and belief, OnePlus’

infringement of the ’766 Patent has been and continues to be deliberate and willful, and,

therefore, this is an exceptional case warranting an award of treble damages and attorney’s fees

to Fundamental pursuant to 35 U.S.C. §§ 284-285.

                                     FIFTH CLAIM FOR RELIEF

                              (Infringement of U.S. Patent No. 8,169,187)

       86.     Fundamental re-alleges and incorporates by reference the allegations of the

preceding paragraphs of this Complaint as if fully set forth herein.

       87.     The ’187 Patent, titled “Multifunctional Charger System and Method,” was duly




                                            - 18 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 19 of 22 PageID #: 19



and legally issued on May 1, 2012. A true and correct copy of the ’187 Patent is attached as

Exhibit E.

          88.   The ’187 Patent names Daniel M. Fischer, Dan G. Radut, Michael F. Habicher,

Quang A. Luong, and Jonathan T. Malton as co-inventors.

          89.   The ’187 Patent has been in full force and effect since its issuance. Fundamental

owns by assignment the entire right, title, and interest in and to the ’187 Patent, including the

exclusive right to seek damages for past, current and future infringement thereof.

          90.   OnePlus has been, and currently is, directly infringing the ’187 Patent by making,

using, selling, offering to sell, and/or importing into the United States the Accused Mobile

Devices. On information and belief, OnePlus’ products infringe at least claim 1 of the ’187

Patent.

          91.   The Accused Mobile Devices are mobile devices that include a USB VBUS line

and D+/D- lines that are a USB communication path.




OP7T User Manuel, p. 12.

          92.   When connected to a charging adapter, the Accused Mobile Devices detect

voltages on the D+ and D- lines. Detection of the voltages enable the Accused Mobile Devices
to draw current from the VBUS line at greater than 500 mA, which is without regard to the



                                            - 19 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 20 of 22 PageID #: 20



current limits specified in the USB specification.

       93.     On information and belief, OnePlus has been, and currently is, inducing

infringement of the ’187 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell the Accused Mobile Devices in the United States,

or to import the Accused Mobile Devices into the United States, without license or authority

from Fundamental, with knowledge of or willful blindness to the fact that OnePlus’ actions will

induce others, including but not limited to its customers, partners, and/or end users, to directly

infringe the ’187 patent. OnePlus induces others to infringe the ’187 Patent by encouraging and

facilitating others to perform actions that OnePlus knows to be acts of infringement of the ’187

Patent with intent that those performing the acts infringe the ’187 Patent.

       94.     On information and belief, OnePlus has been, and currently is, contributorily

infringing the ’187 Patent, in violation of 35 U.S.C. § 271(c), by selling or offering for sale, in

this judicial district and throughout the United States, components that embody a material part of

the inventions described in the ’187 Patent, are known by OnePlus to be especially made or

especially adapted for use in infringement of the ’187 Patent, and are not staple articles of

commerce or commodities suitable for substantial, non-infringing use, including at least the

Accused Mobile Devices. OnePlus’ actions contribute to the direct infringement of the Patents-

in-Suit by others, including customers of the Accused Mobile Devices, in violation of 35 U.S.C.

§ 271(c).

       95.     As a result of OnePlus’ infringement of the ’187 Patent, Fundamental has been

damaged. Fundamental is entitled to recover for damages sustained as a result of OnePlus’

wrongful acts in an amount to be determined.

       96.     In addition, OnePlus’ infringing acts have caused and are causing immediate and

irreparable harm to Fundamental.

       97.     On information and belief, OnePlus has had actual knowledge of its infringement

of the ’187 Patent since no later than July 2016.          On information and belief, OnePlus’
infringement of the ’187 Patent has been and continues to be deliberate and willful, and,



                                            - 20 -
 Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 21 of 22 PageID #: 21



therefore, this is an exceptional case warranting an award of treble damages and attorney’s fees

to Fundamental pursuant to 35 U.S.C. §§ 284-285.

                                           PRAYER FOR RELIEF

         WHEREFORE, Fundamental prays for judgment against OnePlus as follows:

         A.     That OnePlus has infringed, and continues to infringe, each of the Patents-in-Suit;

         B.     That OnePlus pay Fundamental damages adequate to compensate Fundamental

for OnePlus’ infringement of the Patents-in-Suit, together with interest and costs under 35 U.S.C.

§ 284;

         C.     That OnePlus be ordered to pay pre-judgment and post-judgment interest on the

damages assessed;

         D.     That OnePlus be ordered to pay supplemental damages to Fundamental, including

interest, with an accounting, as needed;

         E.     That OnePlus’ infringement is willful and that the damages awarded to

Fundamental should be trebled;

         F.     That this is an exceptional case under 35 U.S.C. § 285 and that OnePlus pay

Fundamental’s attorney’s fees and costs in this action;

         G.     That OnePlus be enjoined from directly and indirectly infringing the Patents-in-

Suit; and
         H.     That Fundamental be awarded such other and further relief, including other

monetary and equitable relief, as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), Fundamental hereby demands a trial

by jury on all issues triable by jury.




                                             - 21 -
Case 2:20-cv-00119-JRG Document 1 Filed 04/23/20 Page 22 of 22 PageID #: 22



Dated: April 23, 2020               /s/ J. Mark Mann
                                    J. Mark Mann
                                    State Bar No. 12926150
                                    mark@themannfirm.com
                                    G. Blake Thompson
                                    State Bar No. 24042033
                                    blake@themannfirm.com
                                    Mann Tindel Thompson
                                    300 W Main Street
                                    Henderson, TX 75652
                                    Tel: (903) 657-8540
                                    Fax: (903) 657-6003

                                    Edward J. DeFranco (pro hac vice forthcoming)
                                    eddefranco@quinnemanuel.com
                                    Brian P. Biddinger (admitted in this District)
                                    NY Bar No. 4479382
                                    brianbiddinger@quinnemanuel.com
                                    Joseph Milowic III (pro hac vice forthcoming)
                                    NY Bar No. 4622221
                                    josephmilowic@quinnemanuel.com
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN LLP
                                    51 Madison Avenue, 22nd Floor
                                    New York, NY 10010
                                    Tel. (212) 849-7000
                                    Fax (212) 849-7100

                                    Kevin P.B. Johnson (admitted in this District)
                                    CA Bar No. 177129
                                    kevinjohnson@quinnemanuel.com
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, CA 94065
                                    Tel. (650) 801-5000
                                    Fax (650) 801-5100

                                    Attorneys for Plaintiff Fundamental Innovation
                                    Systems International LLC




                                 - 22 -
